Citation Nr: 1640400	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-21 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as being secondary to chemical dioxin exposure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right hand condition, claimed as numbness, to include as being secondary to chemical dioxin exposure.

4.  Entitlement to service connection for hypertension, to include as being secondary to type II diabetes mellitus.

5.  Entitlement to service connection for an eye disorder, claimed as blurred vision, to include as being secondary to type II diabetes mellitus.  

6.  Entitlement to service connection for sleep apnea, to include as being secondary to PTSD.

7.  Entitlement to service connection for "jungle rot" of the feet.

8.  Entitlement to service connection for a right hip disorder, to include arthritis.

9.  Entitlement to service connection for a left hip disorder, to include arthritis.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.  

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Following the perfection of his appeal, the Veteran proffered testimony at the agency of original jurisdiction (AOJ) in May 2014 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Following a review of the claim, the Board, in July 2014, issued a Decision/Remand.  In that action, the Board dismissed the Veteran's claim involving entitlement to service connection for periodontal disease or another dental disease for compensation purposes as not having legal merit.  The remaining issues were remanded to the AOJ for additional development.  The claim has since been returned to the Board for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. Section 3.103(c)(2) requires that the VLJ or AVLJ who chairs a hearing full two duties to comply with the above regulation.  These duties consistent of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the AVLJ noted that the basis of the prior determinations and noted the elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran (or his representative) has not asserted that VA failed to comply with 38 C.F.R. Section 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. Section 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Upon reviewing the development that has occurred as a result of the Board's July 2014 Decision/Remand, the Board finds that there has been substantial compliance with its remand instructions with respect to the issues discussed in the Decision portion of this current action.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in the remand, sought to obtain medical information concerning the etiology of the Veteran's hip disorders. 

The Board also sought to locate and include in the Veteran's claims file any additional medical records that were not previously obtained and included in the claims folder.  An opinion concerning the etiology of the disorders has been obtained and included in the claims folder and any available medical records have been included in the claims folder.  The Board thus finds that the actions taken by the agency of original jurisdiction (AOJ) have fulfilled the Board's taskings.  Upon completion of the taskings, the AOJ then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the Board's Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. Section 3.655 (2015).  

As is noted below, the Board is issuing a decision on the merits of the appellant's claim involving the hips.  The remaining issues are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service medical treatment records are negative for any complaints of or treatment for conditions, diseases, or disabilities affecting the Veteran's hips.

2.  Post-service medical evidence does not etiologically link the Veteran's current bilateral hip disabilities, to include arthritis, with his military service or any incident therein.  


CONCLUSION OF LAW

Service connection for disabilities of the right and left hips, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


I.  Duty to Notify and Assist (VCAA)

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for right and left hip disorders.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the Veteran was provided with a duty to assist type letter and then provided additional information by the AOJ after the Board remanded his claim.  The Veteran has been informed of the VA's duty to notify and assist the Veteran.  The Board concludes that VA's duties to notify and assist the Veteran under the VCAA have been satisfied.

Following notice to the Veteran, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the Veteran's service medical records and all available and identified post-service medical records.  In September 2014, the Veteran underwent a VA examination and the examiner rendered an opinion consistent with the evidence of record.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the RO/AOJ offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  The Veteran did provide testimony before the undersigned and during that hearing, the Veteran testified as to the symptoms produced by his hip disorders.  More importantly, he proffered an opinion concerning the etiology of the claimed disorders.  Also, the Board notes that the Veteran, through his accredited representative, has submitted documents in conjunction with his claim for benefits. 

In summary, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2015), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2015), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2015).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

III.  Facts and Discussion - Right and Left Hips

The Veteran has claimed that he now suffers from disabilities of both of this hips which he relates to his military service.  In response to the Veteran's claim for benefits, he underwent a VA examination of the right and left hips in September 2014.  A copy of that examination report is of record.  The examiner reviewed the Veteran's service medical treatment records along with his available post-service medical records, and then examined the Veteran.  The examiner indicated that there was nothing in the Veteran's service medical treatment records that showed any type of complaints or treatment for conditions of either his right or left hip.  It was further noted that the Veteran complained of hip pain for the previous 20-25 years, placing the date of onset between approximately 1989 to 1994, long after his discharge from service in 1964.  Upon completion of the examination, the examiner found, in essence, that because the service medical records, including the discharge physical, did not show treatment for or a diagnosis of a right or left hip disability, and there was little or no evidence of continuity and chronicity following service, the Veteran's current limitations in both hips could not be etiologically linked to his military service or any incident therein.  

The Board has reviewed the Veteran's service medical treatment records and, as indicated in the medical examiner's report of September 2014, there are no complaints involving conditions affecting either the left or right hip.  In reviewing the Veteran's post-service medical records, there are also no records prepared within one year of his discharge from service that show that the Veteran sought treatment for or even complained of conditions, including arthritis, involving either hip.  It is further recognized by the Board that none of the medical care workers who have provided care and treatment to the Veteran have suggested or insinuated that the Veteran's current bilateral hip disabilities are related to or were caused by his military service.  

Initially, the Board acknowledges that the Veteran is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect a person's competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2015).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2015).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  

The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

As previously noted, the Veteran has not provided a doctor's statement or other qualified source that would support his assertions.  The Veteran has not submitted a credible written statement from a medical doctor that would etiologically link the Veteran's current hip disorders with his service.  In other words, the Veteran's submissions are general in nature and not specifically linked to his medical history or the development of his disorders. 

Instead there is the opinion provided in September 2014 by the medical professional.  The Board notes that the Veteran has not submitted any medical evidence that would tend to refute or contradict the VA opinion involving the etiology of the Veteran's bilateral hip disability to include arthritis.  Per the medical opinion, the examiner reviewed the complete claims folder including the statements provided by the Veteran.  In providing this opinion, the physician was not equivocal, vague, or ambiguous with the opinion that the Veteran's current disorders were not related to his military service or any incidents therein.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided an opinion, as noted in the discussion above.

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

The Board does not doubt the credibility of the Veteran in reporting that he now suffers from disabilities affecting both hips that he believes was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The statements provided by the Veteran and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The Veteran is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the Veteran's claimed disorders.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

Moreover, with respect to the statements provided by the Veteran, these hypotheses are the only opinions addressing whether the Veteran now suffers from hip disabilities that were due to or caused by or the result of his military service or some incident within that service.  Yet, the statements have been very generalized.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the Veteran now has the purported conditions that resulted from his military service and any incident that may have occurred therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). ??

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds the statements provided by the Veteran and the representative are found to have no probative value. ?
? 
Based on the discussion above, the Board finds that service connection for disabilities of the right and left hip, to include arthritis, is not warranted based on it being caused by or as being due to service because the weight of the most probative evidence of record is against finding such a causal association or link between the current disorders and service. Accordingly, the Board must conclude that the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. Section 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the Veteran's hip disorders, to include arthritis, first diagnosed decades after service, with the Veteran's military service has not been presented.  Therefore, after reviewing the Veteran's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his duty service.  It is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim.   


ORDER

Service connection for disabilities of the right or left hip, to include arthritis, is denied.


REMAND

The Veteran has come before the VA claiming that he now suffers from various disorders and disabilities secondary to his service in the Southeast Asia.  He has averred that although he was permanent assigned to Clark Air Force Base in the Republic of the Philippines, he also performed temporary duties in the Republic of Vietnam where he was exposed to chemical dioxins.  The agency of original jurisdiction (AOJ) has denied his remaining claims noting that there was nothing in his service personnel file that would support his assertions that he served in locales where he could have been exposed to chemical dioxins.  He has appealed that determination.

The initial question revolves around the undocumented assertion concerning the Veteran's location of service.  Although the AOJ has concluded that the Veteran was not exposed to chemical agents, the Veteran has submitted statements and newspaper clippings that suggest otherwise.  More specifically, the Veteran has proffered documents that note that the Veteran spoke directly with his Congressional representative at which time he talked about his assignment to DaNang, Vietnam.  The articles also suggest that the representative spoke with the then Secretary of Defense, with the representative specifically naming the Veteran and his service in Vietnam.  The meeting was reported by numerous news services and newspapers, and there is no evidence of rebuttal concerning his statements or that the information he provided concerning his service in Vietnam was incorrect or untrue.  

Additionally, the Veteran has provided copies of black and white photographs that insinuate that the Veteran performed some type of guard duty and that he was given a sidearm to perform those duties.  Those same black and white photographs reveal a military base with hardened barbed wire restraints and US Air Force supply/troop planes.  There is no indication in the record that these photographs were not representative of DaNang Air Force Base in Vietnam.  Along with those photographs, the Veteran has given testimony and has submitted terse and somewhat abbreviated "buddy" statements which have all attested that the Veteran was assigned to Vietnam.  

Given the above, and in conjunction with the Veteran's credible testimony before the Board, along with his written statements that have been provided over many, many years, which have been unwavering in his assertions concerning his temporary duty in Vietnam (DaNang area), the Board finds that the Veteran did have some service in Vietnam.  As such, the presumptions concerning service connection found at 38 C.F.R. Sections 3.307 and 3.309 (2015) are applicable to the Veteran's claim.  Because the Board is concluding that the Veteran did have service, however short, in Vietnam, the claim must be returned to the AOJ so that additional action may be taken with respect to the remaining issues on appeal.  

A review of the claims reveals that a medical examiner has not provided comments with respect to the Veteran's assertions that he now suffers from various disorders that were caused by or the result of his service in Vietnam or are secondary to exposure to chemical dioxins.  Upon further consideration, it is the conclusion of the Board that the medical evidence contained within the Veteran's file is currently insufficient to provide a determination with respect to the Veteran's appeal.  As such, the claim must be returned so that additional medical evidence be obtained prior to the issuance of a decision by the Board.  This information shall ensure that the Board has a complete record on which to make a determination on the merits of the Veteran's claim for benefits.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA and private treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The appeal is therefore REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him since service for his claimed conditions.  This shall specifically include updated treatment records from VA, if any.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA. 

2.  Only after all of the Veteran's medical records have been obtained and included in the claims folder for review, the AOJ shall then schedule the Veteran for various VA examinations by VA doctors who, if possible, have not previously examined the Veteran.  Each examination is being conducted so that an etiological opinion may be obtained concerning the Veteran's current disorders and their individual relationship to his military service.  Each examiner should be given a copy of this remand and he/she should be requested to review the Veteran's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the appropriate VA report.  Each examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file.

Each examiner shall question and examine the Veteran, and then express an opinion as to whether the Veteran now suffers from PTSD, type II diabetes mellitus, "jungle rot" of the feet or any other dermatological disorder of the feet, a disability of the right hand to include neurological disorder of the hand, hypertension, an eye disorder, and sleep apnea.  If he does, the examiner should also opine as to whether any disability found is at least as likely as not related or secondary to the Veteran's active service or secondary to exposure to chemical dioxins or secondary to a disability that may be found to be service-connected.  The appropriate examiner must further specifically discuss whether the Veteran's current disorders began manifesting any prodromas or symptoms while he was on active duty.

Each examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examinations reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the appropriate examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, each medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the write-up, the examiner must specifically discuss the Veteran's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the appropriate examiner concludes that the Veteran's claimed disability is not service-related, and that the symptoms and manifestations did not begin while the Veteran was on active duty, the examiner must explain in detail the reasoning behind this determination.

The results proffered by each examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the reports of examinations. If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ shall conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case regarding the issues now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby again placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


